8 Cal.3d 623 (1973)
504 P.2d 457
105 Cal. Rptr. 521
THE PEOPLE, Plaintiff and Appellant,
v.
JUDITH KRIVDA et al., Defendants and Respondents.
Docket No. Crim. 15295.
Supreme Court of California. In Bank.
January 4, 1973.

MEMORANDUM CASE

OPINION
THE COURT.
The Supreme Court of the United States on October 24, 1972, issued its judgment and mandate that "the judgment of the Supreme Court of California in this cause be vacated, and that this cause be remanded to the Supreme Court of the State of California for further proceedings not inconsistent with the opinion of this Court."
The opinion of the United States Supreme Court, reported at 409 U.S. 33, 35 [34 L.Ed.2d 45, 46, 93 S.Ct. 32], in part stated that "After *624 briefing and argument ... we are unable to determine whether the California Supreme Court based its holding upon the Fourth and Fourteenth Amendments to the Constitution of the United States, or upon the equivalent provision of the California Constitution, or both.... We therefore vacate the judgment of the Supreme Court of California and remand the cause to that court for such further proceedings as may be appropriate. [Citations.]"
Pursuant to the mandate hereinabove quoted we have reexamined our opinion in the subject case (reported at 5 Cal.3d 357 [96 Cal. Rptr. 62, 486 P.2d 1262]) and certify that we relied upon both the Fourth Amendment to the United States Constitution and article I, section 19, of the California Constitution, and that accordingly the latter provision furnished an independent ground to support the result we reached in that opinion. Inasmuch as we deem it unnecessary to alter or amend our prior decision, we reiterate that decision in its entirety.
Let the remittitur issue forthwith.